Citation Nr: 1132535	
Decision Date: 09/02/11    Archive Date: 09/12/11

DOCKET NO.  07-19 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Portland, Oregon


THE ISSUE

Entitlement to service connection for residuals of right hip injury, other than a scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Andrew Mack


INTRODUCTION

The Veteran served on active duty from March 1951 to February 1954.

This appeal to the Board of Veterans' Appeals (Board) arose from a November 2005 rating decision in which the RO declined to reopen a claim for service connection residuals of right hip injury.  In February 2006, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in April 2007, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in June 2007.

By rating decision in February 2010, the RO reopened the Veteran's claim and granted service connection for a scar residual to right hip injury.  However, in a February 2010 supplemental SOC (SSOC), the RO continued to deny service connection for residuals of right hip injury, other than a scar; in a February 2010 written statement, the Veteran indicated that he wished to continue his appeal of this issue. 

In June 2010, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record.

In August 2010, the undersigned granted the motion of the Veteran's representative to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2010).


Also in August 2010, the Board denied service connection for residuals of right hip injury, other than a scar.  The Veteran appealed the August 2010 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In April 2011, the Court granted the joint motion for remand filed by representatives for both parties, vacating the Board's decision, and remanding the claim to the Board for further proceedings consistent with the joint motion.  

The Board notes that, while the Veteran previously was represented by the American Legion, in October 2010, the Veteran granted a power-of-attorney in favor of Disabled American Veterans with regard to the claim on appeal.  The Veteran's current representative has submitted written argument on his behalf.  The Board recognizes the change in representation.

For the reasons expressed below, the matter on appeal is being remanded to the RO, via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran when further action, on his part, is required. 


REMAND

In light of points raised in the parties' joint motion for remand, and the Board's review of the claims file, further RO action in this appeal is warranted. 

In the August 2010 decision, the Board denied service connection for residuals of right hip injury, other than a scar, on the basis that, while both in-service injury to the right hip area and diagnoses of right hip arthritis and, on at least one occasion, right hip neuropathy, had been established, the competent evidence did not persuasively establish that any right hip arthritis or right hip neuropathy is a residual of in-service right hip injury, as alleged.  In reaching this conclusion, the Board noted that, while the Veteran asserted that he received treatment related to right hip injury residuals in the 1950s, 1960s, 1980s and 1990s, the first post-service medical document related to the Veteran's hip was an August 1992 private treatment record, dated nearly 40 years after his separation from service.

As noted in the parties' joint motion, during the June 2010 Board hearing, the Veteran testified that he sought medical treatment for his right hip from Dr. Lacey in the 1960s and from Dr. Essie in the 1980s.  However, no records of any such treatment from Dr. Lacey or Dr. Essie are associated with the claims file, and it was not suggested to the Veteran during the hearing that he submit such evidence, even though such evidence would have been advantageous to his position.  See 38 C.F.R. § 2.103(c)(2); Bryant v. Shinseki, 23 Vet App. 488, 496 (2010).  As the record is shown to potentially be missing pertinent evidence raised by the Veteran's testimony, VA's duty to assist in this case includes suggestion to submit such pertinent evidence.  Id.

Therefore, this matter must be remanded for the RO to give the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal.  The RO should request that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record, to specifically include any records of medical treatment for his right hip from Dr. Lacey in the 1960s and from Dr. Essie in the 1980s.  The RO's letter to the Veteran should also explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2010).  

The actions identified herein are consistent with the duties imposed by the Veterans Claim Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following actions:

1.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record, to specifically include any records of medical treatment for his right hip from Dr. Lacey in the 1960s and from Dr. Essie in the 1980s.  

The RO should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim on appeal in light of all pertinent evidence and legal authority.

5.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  The RO is reminded that this appeal has been advanced on the Board's docket.



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).


